         Case 3:18-cv-02177-JR       Document 1      Filed 12/17/18       Page 1 of 21




Jacqueline M. Damm, OSB No. 004623
jacqueline.damm@ogletree.com
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
The KOIN Center
222 SW Columbia Street, Suite 1500
Portland, OR 97201
Telephone:    503.552.2140
Fax:          503.224.4518

Thomas A. Lidbury, ISB No. 6211158 (Pro Hac Vice Application Pending)
thomas.lidbury@ogletree.com
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
155 N. Wacker Drive, Suite 4300
Chicago, IL 60606
Telephone:    312.558.1230
Fax:          312.807.3619

Attorneys for Plaintiff COLUMBIA EXPORT TERMINAL, LLC


                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON
                                   PORTLAND DIVISION

 COLUMBIA EXPORT TERMINAL,                       Case No.: 3:18-cv-2177
 LLC,
                                                 COMPLAINT
                 Plaintiff,

        v.

 THE INTERNATIONAL
 LONGSHORE AND WAREHOUSE
 UNION; KANE AHUNA, an individual;
 JASON ANDREWS, an individual;
 JESUS ARANGO, an individual; MIKE
 AYERS, an individual; BRIAN BANTA,
 an individual; KEN BANTA, an
 individual; KEITH BANTA, an
 individual; ANDRE BARBER, an
 individual; CRYSTAL BARNES, an
 individual; CRAIG BITZ, an individual;
 LISA BLANCHARD, an individual;
 RANDY BOOKER, an individual; BRAD
 BOYD, an individual; LARRY
 BROADIE, an individual; FELIX
 BROWN, an individual; JIMMY
 BROWN, an individual; JON
 1 - COMPLAINT                              OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                P.C.
                                                                                  The KOIN Center
                                            222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                         Phone: 503.552.2140 | Fax: 503.224.4518
       Case 3:18-cv-02177-JR     Document 1      Filed 12/17/18      Page 2 of 21




BUDISELIC, an individual; WILLIAM
BURRIS, an individual; DOUGLAS
CAREY, an individual; GREG CARSE,
an individual; ANTHONY CERRUTTI,
an individual; HUGH COLSON, an
individual; TIM COPP, an individual; E.
COTUREN, an individual; STEVEN
COX, an individual; RYAN
CRANSTON, an individual; JAMES
DAW, an individual; ADAM DAY, an
individual; JAMES DEGMAN, an
individual; TORRAE DE LA CRUZ, an
individual; FRANK DE LA ROSA, an
individual; THOMAS DEMUTH, an
individual; JAMES DINSMORE, an
individual; BRIAN DIRCKSEN, an
individual; TERENCE DODSON, an
individual; GARY DOTSON, an
individual; OLIVER EDE, an individual;
RAY ELWOOD, an individual; TODD
ENGLERT, an individual; CHRIS
EUBANKS, an individual; DAVID
FAMBRO, an individual; LARRY FAST,
an individual; JAMES FINCH, an
individual; GREG FLANNERY, an
individual; MIKE GARDNER, an
individual; BRETT GEBHARD, an
individual; RICHARD GILSTRAP, an
individual; TED GRAY, an individual;
KURTIS HANSON, an individual;
MIKE HARMS, an individual; RANDY
HARPER, an individual; TERRY
HICKMAN, an individual; JAMES
HOLLAND, an individual; BRUCE
HOLTE, an individual; RONALD
HUSEMAN, an individual; NATHAN
HYDER, an individual; TROY JAMES,
an individual; SAM JAURON, an
individual; ANTHONY JEFFRIES, an
individual; KEVIN JOHNSON, an
individual; PAT JOHNSON, an
individual; TERRY JOHNSON, an
individual; TIM JONES, an individual;
JON JULIAN, an individual; LEROY
KADOW, an individual; GEORGE
KELLY, an individual; ERIC KING, an
2 - COMPLAINT                         OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                              The KOIN Center
                                        222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                     Phone: 503.552.2140 | Fax: 503.224.4518
       Case 3:18-cv-02177-JR    Document 1      Filed 12/17/18      Page 3 of 21




individual; WAYNE KING, an individual;
KEVIN KNOTH, an individual;
KENNETH KYTLE, an individual;
MIKE LACHAPELLE, an individual;
JIMMY LAI, an individual; TOM
LANGMAN, an individual; TYLER
LAUTENSCHLAGER, an individual;
JACK LEE, an individual; KEN LEE, an
individual; DAN LESSARD, an
individual; SHANTI LEWALLEN, an
individual; DANNY LOKE, an individual;
THOMAS LOVE, an individual;
WILFRED LUCH, an individual; KARL
LUNDE, an individual; CRAIG
MAGOON, an individual; MIKE
MAHER, an individual; JASON
MALACHI, an individual; LEVI
MANNING, an individual; RICKIE
MANNING, an individual; JAY
MANTEI, an individual; PAT
MARONAY, an individual; A. MARTIN,
an individual; GARRY MATSON, an
individual; PAT MCCLAIN, an
individual; M. MCMAHON, an
individual; MIKE MCMURTREY, an
individual; DONALD MEHNER, an
individual; CURTIS MEULER, an
individual; KARL MINICH, an
individual; JOSH MORRIS, an
individual; JOHN MULCAHY, an
individual; TOM NEITLING, an
individual; MARTIN NELSON, an
individual; GREG NEMYRE, an
individual; RIAN NESTLEN, an
individual; CHRIS OVERBY, an
individual; KEN OVIATT, an individual;
THOMAS OWENS, an individual;
JOHN PEAK, an individual; SHANE
PEDERSON, an individual; JEFF
PERRY, an individual; JOHN PERRY,
an individual; ARNOLD PETERSON, an
individual; TERRY PLAYER, an
individual; JAMES POPHAM, an
individual; DAVID PORTER, an
individual; MIKE RAPACZ, an
individual; JOHN RINTA, an individual;
3 - COMPLAINT                        OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                             The KOIN Center
                                       222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                    Phone: 503.552.2140 | Fax: 503.224.4518
            Case 3:18-cv-02177-JR      Document 1      Filed 12/17/18      Page 4 of 21




 WILLIAM ROBERTS, an individual;
 JOSEPH ROBINSON, an individual;
 MARK ROBINSON, an individual;
 CHRIS SCHEFFEL, an individual;
 THEODORE SCHUH, an individual;
 MIKE SEXTON, an individual; MARK
 SIEGEL, an individual; COURTNEY
 SMITH, an individual; JEFF SMITH, an
 individual; MIKE SMITH, an individual;
 SCOTT STEIN, an individual; DONALD
 STYKEL, an individual; MIKE SUHR,
 an individual; LEAL SUNDET, an
 individual; LAWRENCE THIBEDEAU,
 an individual; MARK THORSFELDT,
 an individual; SHAWN THORSTAD, an
 individual; JAMES THORUD, an
 individual; DAVID TRACHSEL, an
 individual; WILLIAM UNDERWOOD,
 an individual; JASON VANCE, an
 individual; DAVID VARNON, an
 individual; PAN VARNON, an individual;
 MIKE WALKER, an individual;
 DWAYNE WAMSHER, an individual;
 EUGENE WEBB, an individual; MIKE
 WEHAGE, an individual; KEVIN
 WELDON, an individual; SPENCER
 WHITE, an individual; RICHARD
 WIDLE, an individual; NURAL
 WILLIS, an individual; RONALD
 WOODS, an individual; MARK
 WRIGHT, an individual; CAROL
 WURDINGER, an individual; JERRY
 YLONEN, an individual; P. YOCITIM,
 an individual; RICHARD
 ZATTERBERG, an individual; and
 FRED ZOSKE, an individual;

                 Defendants.

                                            I.

                            PRELIMINARY STATEMENT

       1.       By this action, Plaintiff, Columbia Export Terminal, LLC (“CET”), an employer of

union-represented workers in the loading of grain for international shipping, seeks relief against
 4 - COMPLAINT                              OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                    The KOIN Center
                                              222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                           Phone: 503.552.2140 | Fax: 503.224.4518
            Case 3:18-cv-02177-JR          Document 1    Filed 12/17/18      Page 5 of 21




the international union and union workers for their systematic hourly billing for time of workers

who were not present at the work site, in violation of the Racketeer Influenced Corrupt

Organizations Act (“RICO”), 18 U.S.C. §1962(a)-(d) an §1964. CET estimates the overbilling at

approximately five million three hundred eleven thousand six hundred twenty-seven dollars

($5,311,627). CET seeks treble damages, punitive damages, attorney fees and injunctive relief.

                                              II.

                             JURISDICTION AND VENUE

       2.       This Court has subject matter jurisdiction over this federal RICO action pursuant

to 28 U.S.C. § 1337 relating to “any civil action or proceeding arising under any act of Congress

regulating commerce,” and 28 U.S.C. § 1331 (federal question).

       3.       This Court has personal jurisdiction over each Defendant because Defendants’

fraudulent conduct out of which this RICO action arises was committed at Terminal 5, a grain

export terminal, at the Port of Portland in Portland, Oregon (“Terminal 5”). See, Freestream

Aircraft (Bermuda) Ltd. v. Aero Law Group, 905 F.3d 597, 606 (9th Cir. 2018) (“well-settled

understanding that the commission of an intentional tort within the forum state usually supports

the exercise of personal jurisdiction”).

       4.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to this action occurred in the District of

Oregon, namely Terminal 5.

                                              III.

                                      THE PARTIES

       5.       CET is a Delaware corporation with its principal place of business in Omaha,

Nebraska. CET operates Terminal 5, a grain export terminal, at the Port of Portland in Portland,

 5 - COMPLAINT                                OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                      The KOIN Center
                                                222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                             Phone: 503.552.2140 | Fax: 503.224.4518
            Case 3:18-cv-02177-JR       Document 1      Filed 12/17/18      Page 6 of 21




Oregon. CET unloads grain that it receives from inland areas by rail and barge, then loads that

grain onto ocean-going ships for transport to customers throughout Asia.            CET’s business

continuously and substantially effects interstate and international commerce.

       6.        Defendant, International Longshore Warehouse Union (“ILWU”), is a labor

organization that represents more than 40,000 members working in international and interstate

shipping, in over 60 local unions and 5 states.

       7.        The individual defendants (“Individual Defendants”), each of whom is of the full

age of majority, committed mail/wire fraud at Terminal 5 and, upon information and belief, reside

within one hundred miles of the courthouse, are:

            a.   Kane Ahuna;

         b.      Jason Andrews;

            c.   Jesus Arango;

         d.      Mike Ayers;

            e.   Brian Banta;

            f.   Ken Banta;

         g.      Keith Banta;

         h.      Andre Barber;

            i.   Crystal Barnes;

            j.   Craig Bitz;

         k.      Lisa Blanchard;

            l.   Randy Booker;

        m.       Brad Boyd;

         n.      Larry Broadie;

 6 - COMPLAINT                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                     The KOIN Center
                                               222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                            Phone: 503.552.2140 | Fax: 503.224.4518
       Case 3:18-cv-02177-JR      Document 1    Filed 12/17/18      Page 7 of 21




       o.    Felix Brown;

       p.    Jimmy Brown;

       q.    Jon Budeselic;

       r.    William Burris;

       s.    Douglas Carey;

        t.   Greg Carse;

       u.    Anthony Cerrutti;

       v.    Hugh Colson;

      w.     Tim Copp;

       x.    Steven Cox;

       y.    Ryan Cranston;

       z.    James Daw;

      aa.    Adam Day;

      bb.    James Degman;

      cc.    Torrae De La Cruz;

      dd.    Frank De La Rosa;

      ee.    Thomas Demuth;

      ff.    James Dinsmore;

      gg.    Brian Dircksen;

      hh.    Terrence Dodson;

       ii.   Gary Dotson;

       jj.   Oliver Ede;

      kk.    Ray Elwood;

7 - COMPLAINT                        OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                             The KOIN Center
                                       222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                    Phone: 503.552.2140 | Fax: 503.224.4518
       Case 3:18-cv-02177-JR     Document 1    Filed 12/17/18      Page 8 of 21




       ll.   Todd Englert;

    mm.      Chris Eubanks;

      nn.    David Fambro;

      oo.    Larry Fast;

      pp.    James Finch;

      qq.    Greg Flannery;

       rr.   Mike Gardner;

      ss.    Brett Gebhard;

       tt.   Richard Gilstrap;

      uu.    Ted Gray;

      vv.    Kurtis Hanson;

     ww.     Mike Harms;

      xx.    Randy Harper;

      yy.    Terry Hickman;

      zz.    James Holland;

     aaa.    Bruce Holte;

     bbb.    Ronald Huseman;

     ccc.    Nathan Hyder;

     ddd.    Troy James;

     eee.    Sam Jauron;

      fff.   Anthony Jeffries;

     ggg.    Kevin Johnson;

     hhh.    Pat Johnson;

8 - COMPLAINT                       OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                            The KOIN Center
                                      222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                   Phone: 503.552.2140 | Fax: 503.224.4518
       Case 3:18-cv-02177-JR         Document 1    Filed 12/17/18      Page 9 of 21




      iii.   Terry Johnson;

      jjj.   Tim Jones;

     kkk.    Jon Julian;

      lll.   Leroy Kadow;

   mmm.      George Kelly;

     nnn.    Eric King;

     ooo.    Wayne King;

     ppp.    Kevin Knoth;

     qqq.    Kenneth Kytle;

      rrr.   Mike LaChapelle;

     sss.    Jimmy Lai;

      ttt.   Tom Langman;

     uuu.    Tyler Lautenschlager;

     vvv.    Jack Lee;

   www.      Ken Lee;

     xxx.    Dan Lessard;

     yyy.    Shanti Lewallen;

     zzz.    Danny Loke;

    aaaa.    Thomas Love;

   bbbb.     Wilfred Luch;

    cccc.    Karl Lunde;

   dddd.     Craig Magoon;

    eeee.    Mike Maher;

9 - COMPLAINT                           OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                The KOIN Center
                                          222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                       Phone: 503.552.2140 | Fax: 503.224.4518
       Case 3:18-cv-02177-JR   Document 1    Filed 12/17/18      Page 10 of 21




     ffff.   Levi Manning;

   gggg.     Rickie Manning;

   hhhh.     Jay Mantei;

     iiii.   Pat Maronay;

     jjjj.   A. Martin;

   kkkk.     Garry Matson;

     llll.   Pat McClain;

 mmmm.       M. McMahon;

   nnnn.     Mike McMurtrey;

   oooo.     Donald Mehner;

   pppp.     Curtis Meuler;

   qqqq.     Karl Minich;

     rrrr.   Josh Morris;

    ssss.    John Mulcahy;

     tttt.   Tom Neitling;

   uuuu.     Martin Nelson;

   vvvv.     Greg Nemyre;

 wwww.       Rian Nestlen;

   xxxx.     Chris Overby;

   yyyy.     Ken Oviatt;

    zzzz.    Thomas Owens;

   aaaaa.    John Peak;

  bbbbb.     Shane Pederson;

10 - COMPLAINT                     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                           The KOIN Center
                                     222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                  Phone: 503.552.2140 | Fax: 503.224.4518
       Case 3:18-cv-02177-JR        Document 1    Filed 12/17/18      Page 11 of 21




   ccccc.     Jeff Perry;

  ddddd.      John Perry;

   eeeee.     Arnold Peterson;

    fffff.    Terry Player;

  ggggg.      James Popham;

  hhhhh.      David Porter;

     iiiii.   Mike Rapacz;

     jjjjj.   John Rinta;

  kkkkk.      William Roberts;

     lllll.   Joseph Robinson;

mmmmm.        Mark Robinson;

  nnnnn.      Chris Scheffel;

  ooooo.      Theodore Schuh;

  ppppp.      Mike Sexton;

  qqqqq.      Mark Siegel;

    rrrrr.    Courtney Smith;

    sssss.    Jeff Smith;

     ttttt.   Mike Smith;

  uuuuu.      Scott Stein;

  vvvvv.      Donald Stykel;

wwwww.        Mike Suhr;

  xxxxx.      Leal Sundet;

  yyyyy.      Lawrence Thibedeau;

11 - COMPLAINT                          OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                The KOIN Center
                                          222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                       Phone: 503.552.2140 | Fax: 503.224.4518
        Case 3:18-cv-02177-JR        Document 1    Filed 12/17/18      Page 12 of 21




    zzzzz.     Mark Thorsfeldt;

   aaaaaa.     Shawn Thorstad;

  bbbbbb.      James Thorud;

   cccccc.     David Trachsel;

  dddddd.      William Underwood;

   eeeeee.     Jason Vance;

    ffffff.    David Varnon;

  gggggg.      Pan Varnon;

  hhhhhh.      Mike Walker;

     iiiiii.   Dwayne Wamsher;

     jjjjjj.   Eugene Webb;

  kkkkkk.      Mike Wehage;

     llllll.   Kevin Weldon;

mmmmmm.        Spencer White;

  nnnnnn.      Richard Widle;

  oooooo.      Nural Willis;

  pppppp.      Ronald Woods;

  qqqqqq.      Mark Wright;

    rrrrrr.    Carol Wurdinger;

    ssssss.    Jerry Ylonen;

     tttttt.   P. Yocitim;

  uuuuuu.      Richard Zatterberg; and

  vvvvvv.      Fred Zoske.

 12 - COMPLAINT                          OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                 The KOIN Center
                                           222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                        Phone: 503.552.2140 | Fax: 503.224.4518
         Case 3:18-cv-02177-JR         Document 1      Filed 12/17/18      Page 13 of 21




                                            IV.

                       GENERAL FACTUAL ALLEGATIONS

       8.      The Individual Defendants are hourly workers who are dispatched from a Pacific

Maritime Association (“PMA”)/ILWU hiring hall to perform work at CET. They are members of

ILWU Local 8 (“Local 8”), a labor organization chartered by ILWU in Portland, Oregon, or ILWU

Local 92 (“Local 92”), a labor organization chartered by ILWU in Portland, Oregon.

       9.      The Individual Defendants, through the Walking Boss for a given shift, submit to

CET time sheets indicating hours each claims to have worked.

       10.     CET submits the time sheets to PMA in California, via use of interstate wire, for

payment. The PMA processes and issues, via use of United States Mail and/or interstate wire,

payroll payments to union workers’ individual checking or savings accounts held by banks in

various states, and charges CET for all such payments. Using the hours reported on the time sheets,

the PMA also charges CET for PMA assessments, which are then contributed to various

PMA/ILWU benefit funds on behalf of the employees. Also via use of interstate wire, union

members pay union dues to ILWU and Local 8 and Local 92. Each such use of the mail and

interstate wire was, at all relevant times, known to or reasonably foreseeable by Defendants.

       11.     The Defendants, with specific intent to defraud, jointly entered into a conspiracy

and scheme to conduct, and participate in the conduct of the affairs of Local 8 and Local 92,

through a pattern of racketeering activity by which they routinely and systematically, over a period

of more than four years, short-manned jobs and yet submitted time sheets indicating time worked

for employees who did not work, and were not even at Terminal 5, for some or all of the indicated

time. The Terminal 5 guard logs show that employees were not at Terminal 5 at times for which

they billed hours and received unearned payment. One practice involved Individual Defendants

 13 - COMPLAINT                              OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                     The KOIN Center
                                               222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                            Phone: 503.552.2140 | Fax: 503.224.4518
         Case 3:18-cv-02177-JR         Document 1       Filed 12/17/18      Page 14 of 21




routinely splitting shifts, with one working the first half and the other working the second half, yet

submitting time sheets indicating falsely that both had worked the full shift. Another practice

involved Individual Defendants not showing up at all and yet those who did show up submitting

time sheets indicating that the absent employee worked a full shift.

        12.    The Defendants’ coordinated and systematic practice of submitting inflated time

sheets over a period of more than four years is their regular way of conducting the business of

Local 8 and Local 92 and is ongoing and continuing.

        13.    The overbilling known so far totals five million three hundred eleven thousand six

hundred twenty-seven dollars ($5,311,627). Attached hereto as Exhibit A is a spreadsheet listing

in detail the overbilling that is presently known.

        14.    Despite repeated receipt of substantial excess and unearned payment over a period

of years, no Individual Defendant ever advised CET of the overpayment and each knowingly

retained the unearned payments. Attached hereto as Exhibit B is the total amount of overpayments

to each Individual Defendant.

        15.    ILWU organized and orchestrated the scheme to submit falsified time sheets.

ILWU never advised CET of the overpayments and retained all of the benefits of this scheme that

it received.

        16.    Each submission of inflated time sheets constitutes the racketeering offense of mail

fraud, pursuant to 18 U.S.C. §1341 and/or wire fraud, pursuant to 18 U.S.C. §1343.

        17.    It was reasonable for CET to rely on the time sheets. In reliance on the time sheets,

CET did cause to be issued payments based on the inflated time sheets, which proximately caused

CET damages of at least five million three hundred eleven thousand six hundred twenty-seven

dollars ($5,311,627).

 14 - COMPLAINT                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                      The KOIN Center
                                                222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                             Phone: 503.552.2140 | Fax: 503.224.4518
         Case 3:18-cv-02177-JR         Document 1       Filed 12/17/18     Page 15 of 21




                                                 V.

                                         FIRST COUNT

                         Violation of 18 U.S.C. § 1962(a) against ILWU

       18.      CET incorporates the allegations of paragraphs 1-17.

       19.      ILWU is a person within the meaning of 18 U.S.C. §1962(a).

       20.      ILWU has received income derived from the above-described pattern of

racketeering in the form of member dues, including member dues inflated by reason of the above-

described pattern of racketeering. Each submission of an inflated time sheet constitutes the

racketeering offense of mail fraud, pursuant to 18 U.S.C. §1341 and/or wire fraud, pursuant to 18

U.S.C. §1343.

       21.      ILWU has used and invested that income in the operation of ILWU.

       22.      ILWU is engaged in, and its activities affect interstate and foreign commerce.

       23.      ILWU’s conduct violates 18 U.S.C. §1962(a) and gives rise to civil action under 18

U.S.C. §1964.

       24.      CET has been damaged by reason of this violation. CET has lost the illegally gotten

income diverted to ILWU. Also, CET has been weakened, and ILWU has been strengthened, in

its ability to indirectly bargain and maintain its pattern of racketeering at CET’s expense.

                                        SECOND COUNT

                 Violation of 18 U.S.C. § 1962(a) against Individual Defendants

       25.      CET incorporates the allegations of paragraphs 1-17.

       26.      Each Individual Defendant is a person within the meaning of 18 U.S.C. §1962(a).

       27.      Each Individual Defendant has received income derived from the above-described

pattern of racketeering in the form of wages and benefits, including wages and benefits inflated by

 15 - COMPLAINT                              OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                     The KOIN Center
                                               222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                            Phone: 503.552.2140 | Fax: 503.224.4518
         Case 3:18-cv-02177-JR         Document 1       Filed 12/17/18     Page 16 of 21




reason of the above-described pattern of racketeering. Each submission of an inflated time sheet

constitutes the racketeering offense of mail fraud, pursuant to 18 U.S.C. §1341 and/or wire fraud,

pursuant to 18 U.S.C. §1343.

       28.     Each Individual Defendant has used and invested that income in the operation of

ILWU, including through payment of dues.

       29.     Each Individual Defendant is engaged in, and his activities affect interstate and

foreign commerce.

       30.     Each Individual Defendant’s conduct violates 18 U.S.C. §1962(a) and gives rise to

civil action under 18 U.S.C. §1964.

       31.     CET has been damaged by reason of this violation. CET has lost the illegally gotten

income paid to Defendants. Also, CET has been weakened, and the Individual Defendants and

their union, has been strengthened, in their ability to indirectly bargain and maintain their pattern

of racketeering at CET’s expense.

                                         THIRD COUNT

                         Violation of 18 U.S.C. §1962(b) against ILWU

       32.     CET incorporates the allegations of paragraphs 1-17.

       33.     Each submission of inflated time sheets constitutes the racketeering offense of mail

fraud, pursuant to 18 U.S.C. §1341 and/or wire fraud, pursuant to 18 U.S.C. §1343.

       34.     ILWU is a person within the meaning of 18 U.S.C. §1962(b).

       35.     ILWU, through the above-described pattern of racketeering, has acquired and

maintains an indirect interest in, and indirect control of CET, in the form of owning substantial

rights to control the labor at Terminal 5 that CET necessarily employs.

       36.     CET is engaged in, and its activities affect interstate and foreign commerce.

 16 - COMPLAINT                              OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                     The KOIN Center
                                               222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                            Phone: 503.552.2140 | Fax: 503.224.4518
        Case 3:18-cv-02177-JR         Document 1      Filed 12/17/18      Page 17 of 21




       37.    ILWU’s conduct violates 18 U.S.C. §1962(b) and gives rise to civil action under

18 U.S.C. §1964.

       38.    CET has been damaged by reason of this violation. CET has lost the illegally

obtained excess wages and benefits stolen through the pattern of racketeering. Also, CET has been

weakened, and ILWU has been strengthened, in its ability to indirectly bargain and maintain its

pattern of racketeering at CET’s expense.

                                      FOURTH COUNT

                    Violation of 18 U.S.C. §1962(c) against all Defendants

       39.    CET incorporates the allegations of paragraphs 1-17.

       40.    ILWU and each Individual Defendant is a person within the meaning of 18 U.S.C.

§1962(c).

       41.    ILWU and each Individual Defendant is associated with Local 8 or Local 92.

       42.    Local 8 and Local 92 are enterprises within the meaning of 18 USC §§ 1961(4) and

1962(c), and, at all relevant times, have engaged in activities affecting interstate commerce.

       43.    ILWU and each Individual Defendant conducts, and participates in the conduct of,

the affairs of Local 8 and/or Local 92, and has done so through the above-described pattern of

racketeering, which is ongoing and continuing.

       44.    Each submission of an inflated time sheet constitutes the racketeering offense of

mail fraud, pursuant to 18 U.S.C. §1341 and/or wire fraud, pursuant to 18 U.S.C. §1343.

       45.    Defendants conduct violates 18 U.S.C. §1962(c) and gives rise to civil action under

18 U.S.C. §1964.

       46.    CET has been damaged by reason of Defendants’ pattern of racketeering in the

amount of at least five million three hundred eleven thousand six hundred twenty-seven dollars

 17 - COMPLAINT                             OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                    The KOIN Center
                                              222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                           Phone: 503.552.2140 | Fax: 503.224.4518
         Case 3:18-cv-02177-JR         Document 1      Filed 12/17/18      Page 18 of 21




($5,311,627) in overpayments to Defendants. It was reasonable for CET to rely on the time sheets

for their intended purpose. And CET did issue payment based on the inflated time sheets.

                                         FIFTH COUNT

                 Violation of 18 U.S.C. §1962(c) against Individual Defendants

       47.     CET incorporates the allegations of paragraphs 1-17.

       48.     Each Individual Defendant is a person within the meaning of 18 U.S.C. §1962(c).

       49.     Each Individual Defendant is associated with Local 8 or Local 92.

       50.     Local 8 and Local 92 are enterprises within the meaning of 18 USC §§ 1961(4) and

1962(c), and, at all relevant times, have engaged in activities affecting interstate commerce.

       51.     Each Individual Defendant conducts, and participates in the conduct of, the affairs

of Local 8 and/or Local 92, and has done so through the above-described pattern of racketeering,

which is ongoing and continuing.

       52.     Each submission of an inflated time sheet constitutes the racketeering offense of

mail fraud, pursuant to 18 U.S.C. §1341 and/or wire fraud, pursuant to 18 U.S.C. §1343.

       53.     The Individual Defendants’ conduct violates 18 U.S.C. §1962(c) and gives rise to

civil action under 18 U.S.C. §1964.

       54.     CET has been damaged by reason of the Individual Defendants’ pattern of

racketeering in the amount of at least five million three hundred eleven thousand six hundred

twenty-seven dollars ($5,311,627) in overpayments to Defendants. It was reasonable for CET to

rely on the time sheets for their intended purpose. And, in reliance, CET did issue payment based

on the inflated time sheets.



                                         SIXTH COUNT

 18 - COMPLAINT                              OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                     The KOIN Center
                                               222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                            Phone: 503.552.2140 | Fax: 503.224.4518
         Case 3:18-cv-02177-JR         Document 1       Filed 12/17/18     Page 19 of 21




                      Violation of U.S.C. §1962(c) against all Defendants

       55.     CET incorporates the allegations of paragraphs 1-17.

       56.     ILWU and each Individual Defendant is a person within the meaning of 18 U.S.C.

§1962(c).

       57.     ILWU is associated with CET in that it indirectly exercises substantial control over

the labor at Terminal 5 that CET necessarily employs.

       58.     Each Individual Defendant is or has been employed by CET.

       59.     CET is an enterprise within the meaning of 18 USC §§ 1961(4) and 1962(c), and,

at all relevant times, has engaged in activities affecting interstate commerce.

       60.     ILWU and each Individual Defendant conducts, and participates in the conduct of,

the affairs of CET, and has done so through the above-described pattern of racketeering, which is

ongoing and continuing.

       61.     Each submission of an inflated time sheet constitutes the racketeering offense of

mail fraud, pursuant to 18 U.S.C. §1341 and/or wire fraud, pursuant to 18 U.S.C. §1343.

       62.     Defendants’ conduct violates 18 U.S.C. §1962(c) and gives rise to civil action under

18 U.S.C. §1964.

       63.     CET has been damaged by reason of Defendants’ pattern of racketeering in the

amount of at least five million three hundred eleven thousand six hundred twenty-seven dollars

($5,311,627) in overpayments to Defendants. It was reasonable for CET to rely on the time sheets

for their intended purpose. And CET did rely and issue payment based on the inflated time sheets.



                                       SEVENTH COUNT

                         Violation of 18 U.S.C. §1962(d) against all Defendants

 19 - COMPLAINT                              OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                     The KOIN Center
                                               222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                            Phone: 503.552.2140 | Fax: 503.224.4518
          Case 3:18-cv-02177-JR       Document 1      Filed 12/17/18      Page 20 of 21




         64.   CET incorporates the allegations of paragraphs 1-62.

         65.   ILWU and each Individual Defendant knew about, and agreed to participate in the

above-alleged RICO violations.

         66.   Defendants’ overbilling scheme involved a high level of coordination in terms of

who would show up for work and when they would show up for work, who would not show up

for work and when they would not show up for work, and what false time would nevertheless be

included on time sheets.   This scheme was participated in by each Defendant routinely over a

period of years in a highly systematic and coordinated fashion.

         67.   Defendants conduct violates 18 U.S.C. §1962(d) and gives rise to civil action under

18 U.S.C. §1964.

         68.   CET has been damaged by reason of Defendants’ conspiracy in the amount of at

least five million three hundred eleven thousand six hundred twenty-seven dollars ($5,311,627) in

overpayments to Defendants.

                                                 V.

                                      REQUESTED RELIEF

         WHEREFORE, CET requests entry of judgment in its favor, and jointly and severally

against all Defendants, in the amount of five million three hundred eleven thousand six hundred

twenty-seven dollars ($5,311,627), trebled to fifteen million nine hundred thirty-four thousand

eight hundred eighty-one dollars ($15,934,881), together with punitive damages, attorney fees and

costs.



Dated: December 17, 2018




 20 - COMPLAINT                             OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                    The KOIN Center
                                              222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                           Phone: 503.552.2140 | Fax: 503.224.4518
      Case 3:18-cv-02177-JR   Document 1    Filed 12/17/18      Page 21 of 21




                                   OGLETREE, DEAKINS, NASH, SMOAK &
                                   STEWART, P.C.


                                   By:    /s/ Jacqueline M. Damm
                                           Jacqueline M. Damm, OSB No. 004623
                                           jacqueline.damm@ogletree.com
                                           503.552.2140

                                           Thomas A. Lidbury, ISB No. 6211158
                                           (Pro Hac Vice Application Pending)
                                           thomas.lidbury@ogletree.com
                                           312-558-1230

                                           Attorneys for Plaintiff
                                           COLUMBIA EXPORT TERMINAL, LLC


                                                                                 36743228.1




21 - COMPLAINT                    OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                          The KOIN Center
                                    222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                 Phone: 503.552.2140 | Fax: 503.224.4518
